 


 HR 6296 ENR: To extend through 2013 the authority of the Federal Election Commission to impose civil money penalties on the basis of a schedule of penalties established and published by the Commission.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6296 
 
AN ACT 
To extend through 2013 the authority of the Federal Election Commission to impose civil money penalties on the basis of a schedule of penalties established and published by the Commission. 
 
 
1.Extension of Administrative Penalty Authority of Federal Election Commission Through 2013 
(a)Extension of AuthoritySection 309(a)(4)(C) of the Federal Election Campaign Act of 1971 (2 U.S.C. 437g(a)(4)(C)) is amended by adding at the end the following new clause: 
 
(iv)This subparagraph shall apply with respect to violations that relate to reporting periods that begin on or after January 1, 2000, and that end on or before December 31, 2013. .  
(b)Conforming AmendmentSection 640 of the Treasury and General Government Appropriations Act, 2000 (Public Law 106–58; 2 U.S.C. 437g note) is amended by striking subsection (c).  
(c)Effective DateThe amendments made by this section shall take effect as if included in the enactment of the Treasury and General Government Appropriations Act, 2000.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
